      Case 2:19-cv-00297 Document 39 Filed on 04/30/20 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   April 30, 2020
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

HUMBERTO ROSALES CRUZ,                       §
                                             §
        Plaintiff,                           §
                                             §
v.                                           §         CIVIL ACTION NO. 2:19-CV-297
                                             §
RODRIGUEZ, et al.,                           §
                                             §
        Defendants.                          §


       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       Before the Court is Magistrate Judge Jason B. Libby’s Memorandum and

Recommendation (M&R), entered on March 9, 2020. (D.E. 36). The M&R recommends

that the Court deny Plaintiff’s Motion to Reopen Complaint. (D.E. 31).

       The parties were provided proper notice of, and the opportunity to object to, the

Magistrate Judge’s M&R. See 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72(b); General Order

No. 2002-13. No objection has been filed. When no timely objection has been filed, the

district court need only determine whether the magistrate judge’s memorandum and

recommendation is clearly erroneous or contrary to law. United States v. Wilson, 864 F.2d

1219, 1221 (5th Cir. 1989) (per curiam); Powell v. Litton Loan Servicing, LP, No. CIV. A.

H-14-2700, 2015 WL 3823141, at *1 (S.D. Tex. June 18, 2015).

       Having carefully reviewed the proposed findings and conclusions of the Magistrate

Judge, the filings of the parties, the record, and the applicable law, and finding that the

M&R is not clearly erroneous or contrary to law, the Court ADOPTS the M&R in its

1/2
      Case 2:19-cv-00297 Document 39 Filed on 04/30/20 in TXSD Page 2 of 2



entirety. (D.E. 36). Accordingly, the Court DENIES Plaintiff’s Motion to Reopen

Complaint. (D.E. 31).

             SIGNED and ORDERED this 30th day of April 2020.



                                           DAVID S. MORALES
                                           UNITED STATES DISTRICT JUDGE




2/2
